Cline, Judge:
This petition for remission of additional duties filed pursuant to section 489, Tariff Act of 1930, is a companion case to Railway Express Agency, Inc. v. United States, petition No. 6563-R, Abstract 52013, decided concurrently herewith.
The merchandise herein consisted of cigars imported from Cuba on February 11, 1945. The goods were entered at the invoice prices and were appraised as entered by the acting appraiser at West Palm Beach, Fla. The collector filed an appeal for reappraisement under the provisions of section 501, Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and the merchandise was reappraised at higher values pursuant to a stipulation of the parties. United States v. Railway Express Agency, Inc., 16 Cust. Ct. 340, Reap. Dec. 6268.
At the trial the record in petition No. 6563-R was incorporated herein. Ben F. Worrell, an employee of petitioner, testified further that he prepared the entry in this case; that he checked the prices in the invoice against prices on shipments made January 1, 22, and 30, 1945; that he also checked them against his office record which was “a record of previous prices for the same merchandise received from the shipper or any information that had been supplied previously by the appraiser or anybody else”; that entries filed after the 1st of January up until the 19th of February were entered at the 1944 prices; that he had received the shipper’s price list of January 1945 shortly after the 1st of January but that he did not put it in his records until after March 20, 1945, due to an oversight: that he did not withhold information from the appraiser but overlooked information at his disposal; that he had no intention to defraud the Government; that after January 1 the market was gradually fluctuating upward.
There was offered and received in evidence a request for information sheet that had been submitted to the appraiser prior to entry. (Petitioner’s exhibit 1.) In the column marked “Appraiser’s Information” the deputy collector and acting appraiser wrote “None 2/12/45 E. G. F.”
The circumstances in this case are similar to those in petition No. 6563-R. A new price list had actually been received from the shipper but was not consulted when entry was made. However, the evidence indicates that this occurred through carelessness and a rush of business and not through any deliberate attempt to defraud.
We hold, therefore, that the petitioner, in making the entry in this case, acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition is granted. Judgment will be rendered accordingly.